Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Wight on January 13, 2021.

The application has been amended as follows: 

21.	(Currently amended)  A securement device for securing a medical article, comprising:
a first anchor pad and a second anchor pad laterally offset from a midline, each of the first anchor pad and the second anchor pad 
a retainer positioned on an upper surface of each of the anchor pads, the retainer comprising:
a first proximal member and a second proximal member, each extending downward from a central portion and defining a proximal retention surface therebetween;
a first distal member and a second distal member, each extending downward from the central portion and defining a distal retention surface, wherein: 
the first distal member includes a first distal member footing in direct contact with the first anchor pad, and
the second distal member includes a second distal member footing in direct contact with the second anchor pad, the second distal member 
a third distal member disposed laterally between the first and second distal members, and extending downward from the central portion.  
26-27.	(Canceled).  
28.	(Currently amended)  A securement device for receiving a catheter, the catheter comprising a flexible laterally extending first wing extending from a first side of a central body, a flexible laterally extending second wing extending from a second side of the central body, and an angled portion in fluid communication with the central body, the angled portion providing a luminal path between a tip of the catheter and tubing connected to the angled portion, the securement device comprising:
a first anchor pad including a cutout portion with a shape of the first wing;
a second anchor pad separated from the first anchor pad, the second anchor pad including a cutout portion with a shape of the second wing; and 
a retainer comprising: 
a central body defining a channel to receive the central body of the catheter;
a proximal support for the central body comprising a proximal first foot extending from a first side of the central body at a proximal end thereof, and a proximal second foot extending from a second side of the central body at the proximal end, wherein the proximal first foot has a first edge adjacent a proximal edge of the cutout portion of the first anchor pad, and wherein the proximal second foot has a second edge adjacent a proximal edge of the cutout portion of the second anchor pad;
a distal support for the central body comprising a distal first foot extending from the first side of the central body at a distal end thereof, and a distal second : 
the distal first foot is in direct contact with the first anchor pad and has a first edge adjacent a distal edge of the cutout portion of the first anchor pad, 
the distal second foot is in direct contact with the second anchor pad and has a second edge adjacent a distal edge of the cutout portion of the second anchor pad, 
the distal first foot is separated from the proximal first foot,
the distal second foot is separated from the proximal second foot, and 
the distal first foot has a proximal end proximal of a proximal end of the distal second foot.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a securement device for securing a medical article comprising a retainer comprising a first proximal member and a second proximal member, each extending downward from a central portion and defining a proximal retention surface therebetween, a first distal member and a second distal member, each extending downward from the central portion and defining a distal retention surface, wherein the first distal member includes a first distal member footing in direct contact with the first anchor pad, and the second distal member includes a second distal member footing in direct contact with the second anchor pad, the second distal member footing having a portion positioned proximal of a proximal edge of the first distal member footing and a third distal member disposed laterally between the first and second distal members, and extending downward from the central portion.  Regarding claim 28, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a securement device for receiving a catheter .

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783